NOT DESIGNATED FOR PUBLICATION


                                STATE OF LOUISIANA


                                 COURT OF APPEAL


                                   FIRST CIRCUIT


                                     2022 CA 0086


             ANTA MARIA HOMEOWNERS ASSOCIATION, INC.


                                        VERSUS

W            CLASSIC PROPERTIES MANAGEMENT CORP. and
                           SANTA MARIA INTEREST, LLC

                                                 Judgment Rendered:     NOV 1 6 2022




                      On Appeal from the 19th Judicial District Court
                        In and for the Parish of East Baton Rouge
                                    State of Louisiana
                                 Trial Court No. 694794


                       Honorable Ronald Johnson, Judge Presiding




    Shelton Dennis Blunt                        Attorneys for Plaintiff/Appellee,
    Brittany Holt Alexander                     Santa Maria Homeowners
    Baton Rouge, Louisiana                      Association, Inc.
    and

    Jennifer R. Buckingham
    Richard G Duplantier, Jr.
    Henry M. Weber
    New Orleans, Louisiana


    Bailey D. Morse                             Attorneys for Defendants/ Appellants,
    Andrew J. Walker                            Classic Properties Management
    Covington, Louisiana                        Corp. and Santa Maria Interest, LLC




                 BEFORE: WELCH, PENZATO, AND LANIER, JJ.
PENZATO, J.


         Appellants, Classic Properties Management Corp. and Santa Maria Interest,

LLC, appeal a judgment denying their motion for summary judgment and granting

a    motion    for   summary judgment            filed          by    the     Santa    Maria      Homeowners


Association, Inc.        For the reasons that follow, we affirm in part, reverse in part,


render, and remand.




                         FACTS AND PROCEDURAL HISTORY


         Santa Maria Interest, LLC ( the         "   developer") was the original developer of


the Highlands of Santa Maria Subdivision (" the Highlands"), located in East Baton


Rouge Parish, Louisiana.             The developer established building restrictions in a

document entitled " Declaration of Restrictions" ( the " Restrictions"), dated October


22, 2003.'      The Restrictions provided for a homeowners association, the Santa


Maria      Homeowners       Association (     the "        Association").              Section         5. 2   of   the



Restrictions provided that the Association had two classes of voting membership.

Each lot owner was a Class A member of the Association; the developer was the

owner of 2, 000 Class B memberships.                 Section 5. 2 further stated that each Class B


membership would lapse and become a nullity upon the occurrence of one of the

following events: ( i) January 1, 2020; or (ii) surrender of the Class B memberships

by the then holders for cancellation on the books of the Association.                              Section 13. 3


of the Restrictions provided for amendment of the Restrictions as follows:


         During the period Developer' has a Class B membership in the
         Association,     the   Developer        reserves            the    right     to   amend         this
         Declaration     one    or   more   times,         to     add       additional     lots   to      the
         Subdivision      and   to   impose      on       the     lots      the   building     and        use

         restrictions,    conditions,    liens       and        servitudes        contained       in     this

         Declaration or any other building and use restrictions,                            conditions,



    The Restrictions were filed and recorded with the Clerk of Court for East Baton Rouge Parish
on November 5, 2003,


2 At all pertinent times, there were 147 Class A members.

3 " Developer" is defined in Section 3. 7 of the Restrictions as Santa Maria Interest, LLC, or its
successor entity who is assigned the rights of Santa Maria Interest, LLC, as the Developer.



                                                      2
        liens and servitudes as provided in the Act of Amendment and to
        amend this Act of Restrictions in any manner or for any other
        purpose deemed necessary or appropriate in the sole discretion of
        the Developer. The Amendment shall be in writing and shall be
        effective when filed for registry in the official records of East Baton
        Rouge Parish, State of Louisiana. Upon the filing of the Amendment
        of this Act of Restrictions, the Lots described in this Act and the Lots
        described in the Amendment shall constitute a single subdivision, and
        the building and use restrictions,               conditions,   liens and servitudes
        contained in this Act and in the Amendment shall be binding on each
        lot, fully enforceable by each lot owner in the Subdivision. ( Emphasis
        added.)




        The Association' s Articles of Incorporation ( the " Articles") were filed with


the Louisiana Secretary of State on October 22, 2003.                  Article V provided for the


same two classes of voting membership as Section 5. 2 of the Restrictions, as well

as the same occurrences for the lapse of the Class B memberships. Article X of the


Articles provided for amendment to the Articles, and required that an amendment


 be approved by sixty-seven (           67%)    percent of the total voting power of the

Association."


        By-laws of the Association ( the ` By-laws")              were adopted on October 24,


2003.   Article II of the By- laws provided for membership meetings, which were to

take place in East Baton Rouge Parish.                   Article IX of the By- laws provided, in

pertinent part, for amendment to the By-laws as follows:

        2.   A resolution adopting a proposed amendment must receive
        approval by a vote or by written consent, of fifty-one ( 51 %) percent of
        the entire voting power of the membership or may be made by the
        Developer alone without a vote as long as the Developer is a Glass
         B"   member....



        5.    No amendment to these By -Laws shall operate to change any lot
        owner' s share of the total expenses of the Association, or change the
        voting rights of its members, unless the record owner of the lot
        concerned and all mortgagees who have duly recorded instruments in
        the records of East Baton Rouge Parish and whose mortgage is
        registered with the Secretary of this Association shall join in the
        execution of the amendment.



        On     December    1,   2017,    the        developer    amended     Section   5. 2   of   the



Restrictions to delete the January             1,     2020 termination date      of the class B




                                                     3
memberships.        Thereafter, the developer transferred all of its 2, 000 class B


memberships in the Association to Classic Properties Management Corp.

       An annual Association meeting was held on March 28, 2019.                The adoption


of an amendment to the Association' s Articles to ratify the amendment to the

Restrictions regarding the continuation of the CIass B memberships was discussed,

but a vote was not taken at that time.           On October 1,     2019, Classic Properties


Management Corp., as developer, amended Articles 1I and VII of the Association' s

By- laws to allow for remote meetings and electronic voting.'

       Electronic voting was conducted December 16, 2019—December 18, 2019.

The electronic ballot included a proposed amendment to Article V of the Articles to


delete the January 1,      2020 termination date of the class B memberships.                The


proposed amendment to the Articles passed by a vote of 2, 006 "             In Favor" to 32


 Against."     On December 30, 2019, the amendment to the Articles deleting the

January 1, 2020 termination date of the class B memberships was filed with the

Louisiana Secretary of State.

       On March 5, 2020, the Association filed a petition for declaratory judgment

to recognize the termination of the class B memberships.                 In its petition,   the



Association sought a judgment declaring the December 30, 2019 amendment to

Article V of the Articles invalid and of no force and effect; the December 1, 2017


amendment to Section 5. 2 of the Restrictions invalid and of no force and effect;


and that the class B memberships in the Association lapsed and became a nullity on

January 1, 2020.




4 in response to the amendment of the By-laws, the class A members prepared a petition in
opposition.   115 of the 147 class A members signed the petition opposing the amendment.


                                               9
         In response, Classic Properties Management Corp. and Santa Maria Interest,

LLC ( collectively, " Appellants"),     filed      a   reconventional   demand    seeking   a




declaratory judgment declaring the December 1,               2017, October 1,     2019,   and



December 30,      2019 amendments to be fully effective and valid, and declaring

Appellants to be the rightful owner and holder of 2, 000 class B memberships in the

Association.    Appellants further sought judgment declaring any acts undertaken by

the class A members in the name of the Association since January 1,              2020, to be


invalid, and for damages as a result of any such acts.

         The parties filed motions for summary judgment regarding the validity of the

amendments and the lapse of the class B memberships.               Following a hearing on

both motions, the trial court took the matter under advisement, On August 9, 2021,


the trial court issued a ruling granting the Association' s motion for summary

judgment and denying Appellants' motion for summary judgment.               On September


14, 2021, the trial court signed a judgment in accordance with its ruling and further

ordered that the December 30, 2019 amendment to the Articles and the December


1, 2017 amendment to the Restrictions were invalid and of no force or effect, and


that the class B memberships in the Association had lapsed and became a nullity on

January 1, 2020. Appellants appealed the September 14, 2021 judgment.

         On March 21, 2022, this court, ex proprio muco, issued a rule to show cause


order,    noting that the   September   14,       2021   judgment appeared to      lack the


appropriate decretal language disposing of and/ or dismissing any claims,                 and




accordingly, we could not determine if the judgment dismissed any claims in their

entirety or if a La. C. C.P. art. 1915( B) designation was needed.       In response to the


show cause order, the parties filed a joint motion for limited remand, wherein they

represented that the trial court' s ruling effectively disposed of all issues before the

trial court, but the necessary decretal language was unintentionally omitted from

the September 14, 2021 judgment. The parties sought an order of limited remand



                                              k
for the trial court to render an amended judgment containing appropriate decretal
language. This court granted the motion, and remanded the matter for the limited


purpose of instructing the trial court to: (    1)   sign an amended judgment that


corrected the deficiencies and complied with La. C. C. P, art. 1918; ( 2) certify the

September 14, 2021 judgment in accord with La. C. C. P. art. 1915( B);            or (   3)


indicate that it declined to certify the September 14, 2021 judgment.

       On June 13, 2022, the record on appeal was supplemented with an amended


judgment signed by the trial court on May 20, 2022.      The judgment was amended


to dismiss Appellants'    reconventional demand in its entirety; additionally, the

judgment was certified as a final judgment pursuant to La. C. C. P. art. 1915( B).


       On August 23, 2022, this court issued an interim order noting the following:

             Notwithstanding the parties' representations in their motion to
       remand and at the time of oral argument that all outstanding claims
      have been adjudicated by the ruling at issue, the May 20,            2022
       Amended Judgment was certified as a partial final judgment in
       accordance with La. C. C. P. art. 1915( B).


Accordingly, we remanded the matter for the limited purpose of instructing the trial

court to sign an amended judgment providing that all outstanding claims of the

parties have been adjudicated and that the judgment was a final,            appealable




judgment subject to appeal pursuant to La. C. C. P. art. 1918; or to indicate that it


declined to do so.


       On September 26, 2022, the record on appeal was supplemented with an


amended judgment signed by the trial court on August 31,         2022.   In addition to


denying Appellants' motion for summary judgment and dismissing Appellants'

reconventional demand in its entirety; granting the Association' s motion for

summary judgment; ordering that the December 30,            2019 amendment to the


Articles was invalid and of no force or effect; ordering that the December 1, 201'

amendment to the Restrictions was invalid and of no force or effect; and ordering

that class B memberships in the Association lapsed and became a nullity on


                                           0
January 1, 2020; the judgment contained the following:

                IT IS FURTHER ORDERED, ADJUDGED AND DECREED
          that all outstanding claims of the parties, including the [ Appellants']
          claims b, d, e, f, and g have[] been adjudicated and that pursuant to
          La. [ C. C. P. art.] 1915( B), this judgment be and is hereby certified as a
          final judgment and fully appealable.

          We find that the August 31, 2022 amended judgment contains appropriate


decretal language indicating that all outstanding claims of the parties have been

adjudicated such that the judgment is a final, appealable judgment subject to appeal

pursuant to La. C.C. P.       art.   1918.   Accordingly,   the trial court' s certification


pursuant to La. C. C. P. art. 1915( B)       was unnecessary in this case.     Because the


August 31, 2022 judgment is a final judgment, our jurisdiction extends to this


appeal.




                               ASSIGNMENT OF ERROR


          Appellants contend the trial court erred in granting the Association' s motion

for summary judgment and denying Appellants' motion for summary judgment,

declaring the amendments at issue to the Restrictions and Articles null and without

effect,    and by ruling that Appellants' class B membership shares lapsed and

became a nullity on January 1, 2020.

                                 LAW AND DISCUSSION


          The summary judgment procedure is favored and is designed to secure the

just, speedy,     and inexpensive determination of every action.            La. C. C. P.   art.




966( A)(2).      A motion for summary judgment shall be granted if the motion,

memorandum, and supporting documents show that there is no genuine issue as to

material fact and that the mover is entitled to judgment as a matter of law. La.


C. C. P. art. 966( A)( 3).    The burden of proof is on the mover. La. C. C. P.            art.



966( D)( 1).    Nevertheless, if the mover will not bear the burden of proof at trial on


the issue that is before the court on the motion, the mover' s burden does not


require that all essential elements of the adverse party' s claim, action, or defense be


                                                fA
negated.   Rather, the mover must point out to the court that there is an absence of


factual support for one or more elements essential to the adverse party' s claim,
action, or defense.    Thereafter, the adverse party must produce factual support

sufficient to establish the existence of a genuine issue of material fact or that the

mover is not entitled to judgment as a matter of law. La. C. C.P. art. 966( D)( 1).


       In determining whether summary judgment is appropriate, appellate courts

review evidence de novo under the same criteria that govern the trial court' s


determination of whether summary judgment is appropriate.          Aucoin v Larpenter,


2021- 0064 ( La. App. 1 Cir. 9/ 20/ 21),   329 So. 3d 363, 368, writ denied, 2021- 01505


La. 12! 7/ 21),   329 So. 3d 420.     Thus, appellate courts ask the same questions:


whether there is any genuine issue of material fact and whether the mover is

entitled to judgment as a matter of law. Id. Because it is the applicable substantive


law that determines materiality, whether a particular fact in dispute is material can

be seen only in light of the substantive law applicable to the case.            Durand v


Graham, 2019- 1312 ( La. App. 1 Cir. 6/ 12120),     306 So. 3d 437, 440.


       Building restrictions are charges imposed by the owner of an immovable in

pursuance of a general plan governing building standards,           specified   uses,   and



improvements. La. C. C. art. 775.     In the case of building restrictions imposed on a

subdivision.,   the restrictions may be likened to a contract among the property

owners and the developer.        Doyle a Lonesome Development, Limited Liability

Company, 2017- 0787 ( La. App. 1 Cir. 7/ 18/ 18),     254 So. 3d 714, 728, writ denied,


2018- 1369 ( La. 11114/ 18),    256 So. 3d 291.       Documents establishing building

restrictions are subject to interpretation and enforcement as contracts. Id.


       Contracts have the effect of law between the parties and the courts are to


interpret them according to the common intent of the parties.         See La. C. C. arts.


1983, 2045; Harp a Succession ofBryan, 2019- 0062 ( La. App. 1 Cir. 913/ 20),           313


So. 3d 284, 293. When the words of a contract are clear and explicit and lead to no



                                              t
absurd   consequences,
                            no further interpretation may be made in search of the
parties' intent. La. C. C. art. 2046.     Parties are free to contract for any object that is

lawful. La. C. G. art. 1971.


       Appellants contend that the trial court' s erroneous ruling abrogated their

contractual freedom and authority. According to Appellants,                       the Articles and


Restrictions were amended to eliminate the original termination date of the class B


shares pursuant to the contractual authority granted to Appellants in the governing

documents of the Association.             According to Appellants,              while   the   original


organizational documents contemplated an end to the class B memberships, that


provision was always subject to amendment pursuant to the authority granted to

the class B membership by the same documents.

       The Association argues that the governing documents do not give the

developer the authority to change the contract termination date.                  The Association


alleges that the amendment to the Articles was a breach of Article IX, Section 5,


which requires the class A members to join in an amendment to change the voting

rights of the Association' s members. 5 The Association further argues that the lot

owners only purchased their lots based upon the provisions allowing for the

governance by the lot owners on January 1,             2020.   According to the Association,

when the developer eliminated the termination date of its class B membership, it

created " a detrimental reliance."'      Finally, the Association argues that the removal




5 The Association further argues that the amendment to the By-laws violated Louisiana law,
specifically La. R.S. 12: 237( C), which requires the vote of members whose rights are affected by
the amendment.     However, La. R.S.     12: 237( A) provides that a non- profit corporation " may
amend its articles in compliance with any method stipulated in its articles."

6 The Association provided no evidence in connection with its motion for summary judgment
that the lot owners detrimentally relied on the provisions in the governing documents that the
class B memberships would expire on January 1, 2020. Moreover, the Association did not assert
a claim for detrimental reliance.


                                                 J
of the expiration date of the class B memberships creates "       an absurd consequence"




by allowing perpetual control of the Association by an entity that does not have an

ownership interest in the Association.

      Upon our de novo review, we find that Appellants amended each of the


governing documents in accordance with the document' s provisions.            At the time


of the December 1, 2017 amendment to the Restrictions, the developer had a class


B   membership     in the Association,     and thus     had the    ability to amend the

Restrictions in any manner and for any purpose deemed necessary or appropriate in

the developer' s sole discretion.    Classic Properties Management Corp. was a class

B member at the time of the October 1,         2019 amendment to the By-laws,          and



therefore    pursuant to   Article   IX, Section   2,   had the authority to make an

amendment without a vote.       On October 1, 2019, Classic Properties Management


Corp. amended Article II, "Membership Meetings,"           and Article VII, " Notices," to


allow for remote meetings, notice via email, and voting by electronic ballot.       None


of these amendments changed the voting rights of the Association' s members so as

to implicate Article IX, Section 5.      The changes simply allowed for a different

means for members to exercise their right to vote.          In its brief, the Association


contends the electronic vote was problematic and confusing.                 However,   no




evidence of this was submitted in connection with the Association' s motion for


summary judgment. The December 30, 2019 amendment to the Articles passed by

a vote of 2, 006 " In Favor" to 32 " Against."     Thus, the amendment was approved


by sixty- seven percent of the total voting power of the Association, as required by

Article X.


      The Association argues that the removal of the expiration date of the class B


memberships creates " an absurd consequence."           However, Louisiana law does not


require the termination of class B membership by the developer of a subdivision

subject to building restrictions. Parties are free to contract for any lawful object.
La. C. C. art. 1971.      Where, as here, the original organizational documents clearly

and explicitly allowed for amendment in the developer' s sole discretion and by the

developer alone without a vote, we do not find that the removal of the expiration

date of the class B memberships created " an       absurd consequence."



       Finally, we address the Association' s contention that this court' s analysis in

Highland Oaks Estates Homeowners Association, Inc. v Estapa, 2010- 0146 ( La.


App. 1 Cir. 6/ 11/ 10),    2010 WL 2342830 (      unpublished),   supports a finding in this

case that the developer' s Class B memberships lapsed and became a nullity on

January 1, 2020. In Highland Oaks, there was a conflict between the provisions of

the restrictive covenants and the articles of incorporation with regard to the lapse


of the developer' s class B memberships.            The court held that as between the


lot/property owners of Highland Oaks Estates and the developer, the restrictive

covenant document was the law between them.                  Highland Oaks, 2010 WL


2342830,   at *   3.     The developer' s class B membership had lapsed under the

provisions of the restrictive covenants at the time of a homeowner' s meeting where

the developer appointed himself president of the homeowner' s association. Thus,


the court held that the developer was not entitled to vote at that meeting, and he

was without authority to file suit on behalf of the homeowner' s association.         Id. at


 4.


       The facts in this case are clearly distinguishable.           At the time of each


amendment at issue to the Restrictions, By-laws, and Articles, the developer or its

successor entity, Classic Properties Management Corp., was a class B member of

the Association.       Thus, Highland Oaks does not support a finding in this case that

the class B members lapsed and became a nullity on January 1, 2020.

       Based upon our de novo review of the record, we find the December 1, 2017


amendment to the Restrictions, the October 1,          2019 amendment to the By- laws,

and the December 30, 2019 amendment to the Articles to be fully effective and


                                             11
valid.
          We further find Classic Properties Management Corp. to be the rightful
owner and holder of 2, 000 class B memberships in the Association. Thus, we find

that Appellants are entitled to partial summary judgment on their reconventional

demand for a declaratory judgment. However, Appellants have failed to prove they

are entitled to summary judgment regarding their claims that all acts undertaken by

the class A members in the name of the Association since January 1,        2020, are


invalid; that they are entitled to the return of money collected by the Association,
together with an award of damages,        attorney' s fees and cost in light of the

Association' s conversion;   and that they are entitled to damages for any default,

breach of contract, liability, or other damage incurred by the Association since

January 1, 2020. We reverse the granting of the Association' s motion for summary

judgment.


                                  CONCLUSION


         For the above and foregoing reasons, we reverse that portion of the trial

court' s August 31,   2022 judgment that granted summary judgment in favor of the

Santa Maria Homeowners Association, Inc.         Further, we reverse, in part, that


portion of the trial court' s judgment that denied the motion for summary judgment

filed by Classic Properties Management Corp. and Santa Maria Interest, LLC, and

hereby render judgment in favor of Classic Properties Management Corp.           and




Santa Maria Interest, LLC, finding that the December 1, 2017 amendment to the

Declaration of Restrictions for Santa Maria Subdivision, Sixth Filing, Phase I ( The

Highlands),   is fully effective and valid; that the October 1, 2019 amendment to the

By-laws of Santa Maria Homeowners Association, Inc., is fully effective and valid;

that the December 30, 2019 amendment to the Articles of Incorporation for Santa


Maria Homeowners Association, Inc. is fully effective and valid; and that Classic

Properties Management Corp. is declared to be the rightful owner and holder of

2, 000 class B memberships in Santa Maria Homeowners Association, Inc. In all



                                          12
other   respects,
                    the motion for summary judgment filed by Classic Properties

Management Corp. and Santa Maria Interest,       LLC, is denied.   The matter is


remanded for further proceedings consistent with this opinion. All costs of this

appeal are assessed to the Santa Maria Homeowners Association, Inc.

        JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND

RENDERED; REMANDED.




                                         13